Exhibit 10.3

MID-CON ENERGY PARTNERS, LP

CHANGE IN CONTROL SEVERANCE PLAN

PARTICIPATION AND RESTRICTIVE COVENANT AGREEMENT

 

This Participation and Restrictive Covenant Agreement (this “Agreement”) is
entered into as of _________, 20[•] between Mid-Con Energy GP, LLC (the
“Company”), and [PARTICIPANT NAME] (“Participant”).

WHEREAS, the Board of Directors of Mid-Con energy Partners, LP has adopted the
Mid-Con Energy Partners, LP Change in Control Severance Plan, effective as of
August 1, 2019 (the “Plan”), to provide certain benefits to participants upon a
qualifying termination of employment in connection with a “Change in Control” of
the Company, as contemplated under the Plan;

WHEREAS, the Plan Administrator (as defined in the Plan) has decided to offer
Participant the opportunity to participate in the Plan, subject to the terms of
the Plan and this Agreement;

WHEREAS, as a condition of eligibility to participate in the Plan, Participant
must agree to be bound by the terms of this Agreement, including the restrictive
covenants contained in Section 4, and Participant agrees that participation in
the Plan is good and valuable consideration for being subject to the restrictive
covenants contemplated in Section 4; and

WHEREAS, Participant acknowledges that Participant has carefully reviewed the
Plan and this Agreement and has decided that Participant wishes to enter into
this Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Participant agree as follows:

1.Plan.  The terms of the Plan are specifically incorporated herein as a part of
this Agreement, and this Agreement shall be a part of and governed by the terms
of the Plan, as amended from time to time subject to the limitations on
amendment and termination in Section 8(l) of the Plan.  Participant is an
intended third-party beneficiary of the Plan.  

 

2.Participation Subject to Execution and Return of this Agreement.  This
Agreement and Participant’s designation as a participant in the Plan shall be
null and void unless Participant agrees to be bound by and executes this
Agreement and returns it to the Company on or before [______, 20[•]] (the
“Execution Deadline”).

3.Definitions.  The capitalized terms used, but not defined in this Agreement,
shall have the meanings set forth in the Plan.  For purposes of this Agreement
and the Plan, the following terms shall have the meanings set forth below:

 

(a)

“CIC Severance Multiple” shall mean [[thirty-six (36)] [eighteen (18)] [twelve
(12)]] months.

1

 

--------------------------------------------------------------------------------

 

(b)

“Severance Period” shall mean the [[36] [18] [12]]-month period beginning on the
first day following the Termination Date.

4.Restrictive Covenants.

a.Non-Competition.  Except as authorized by the Company in further of
Participant’s employment duties, Participant shall not, at any time during
Participant’s employment by the Company or any of its Affiliates and for
[12][18][24] months after the termination thereof by either party for any or no
reason, directly or indirectly (whether as a sole proprietor, owner, employer,
partner, investor, shareholder, member, employee, consultant, or otherwise)
engage in, or assist any other person or entity in engaging in, the business
of  waterflood oil production (the “Business”), or perform services involving
the Business in any executive, managerial, sales, marketing, research or other
competitive capacity for any person or entity engaged in the Business, in any
geographical area in which the Company is actively conducting material Business
as of the Participant’s Termination Date (the “Territory”).

b.Non-Solicitation of Employees.  Except as authorized by the Company in further
of Participant’s employment duties, Participant shall not, at any time during
Participant’s employment by the Company or any of its Affiliates and for
[12][18][24] months after the termination thereof by either party for any or no
reason, directly or indirectly (whether as a sole proprietor, owner, employer,
partner, investor, shareholder, member, employee, consultant, or otherwise)
solicit, induce, or encourage any employee of the Company or any of its
Affiliates who is employed on or within six months of the Termination Date to
terminate his or her employment with such entity in order to enter into any
employment relationship with or perform services for any other person or
entity.  

c.Non-Solicitation of Customers.  Except as authorized by the Company in further
of Participant’s employment duties, Participant shall not, at any time during
Participant’s employment by the Company or any of its Affiliates and for
[12][18][24] months after the termination thereof by either party for any or no
reason, directly or indirectly (whether as a sole proprietor, owner, employer,
partner, investor, shareholder, member, employee, consultant, or otherwise)
solicit, induce, or encourage any person or entity that, within twelve months
before Participant’s Termination Date, has contracted for the Company or any of
its Affiliates to provide any goods, service, information or discount (a
“Customer”), to contract with Participant or with any person or entity with whom
or with which Participant is or becomes associated as an owner, partner,
shareholder, member, employee, consultant, independent contractor or substantial
creditor (each a “Participant Associate”), to provide any similar goods,
service, information or discount or affiliate or otherwise become a Customer of
Participant or a Participant Associate.

d.Confidentiality.  Participant shall hold in a fiduciary capacity for the
benefit of the Company and its Affiliates all secret or confidential
information, knowledge and data relating to the Company and each of its
Affiliates, and their respective businesses, in each case except as provided in
Section 6 below, including without limitation any data; statistics; financial
information; lists; information on the terms and conditions of, and/or copies of
contracts; information on identities and capabilities of entities that contract
with

2

 

--------------------------------------------------------------------------------

the Company and/or any of its Affiliates; litigation and claim information;
information on identities, compensation and capabilities of the Company’s and
each of its Affiliate’s employees (other than Participant) and other service
providers; policies and procedures; information about customers, actual and
potential financing, merger, acquisition, securities, tax, audit, or other
information; information that would be considered “insider information” under
the securities laws; Intellectual Property (as defined in Section 4(e))
belonging to the Company or its Affiliate; trade secrets; and other information,
which shall have been obtained by Participant during Participant’s employment
with the Company or its Affiliates and which shall not be or have become
publically known outside of the Company and its Affiliates other than through a
violation of law, contract or other obligation (together, “Proprietary
Information”).  Participant shall not, at any time during or after Participant’s
employment, directly or indirectly, without the prior written consent of the
Board, as may otherwise be required by law or legal process, in furtherance of
Participant’s employment duties, or as otherwise provided in Section 6 below,
use such Proprietary Information or communicate or divulge any such Proprietary
Information to anyone (other than an authorized Affiliate of the Company or any
such entity’s designee); provided, that if Participant receives actual notice
that Participant is or may be required by law or legal process to communicate or
divulge any such Proprietary Information, unless otherwise prohibited by law or
regulation or as set forth in Section 6 below, Participant shall promptly so
notify the Board to allow the Company to seek appropriate protection prior to
any such disclosure.  

e.Non-Disparagement.  Except as provided in Section 6 below, Participant shall
at all times refrain from all conduct, verbal or otherwise, that disparages or
damages the reputation, goodwill, or standing in the community of the Company,
its Affiliates, or any one of them.  

f.Irreparable Harm.  In recognition of the facts that irreparable injury will
result to the Company and/or its Affiliates in the event of a breach by
Participant of his obligations under Sections 4(a) through 4(f) above, that
monetary damages for such breach would not be readily calculable, and that the
Company and/or its Affiliates would not have an adequate remedy at law therefor,
Participant acknowledges, consents and agrees that, in the event of any such
breach, or the threat thereof, the Company and/or its Affiliates shall be
entitled, in addition to any other legal remedies and damages available, to
specific performance thereof and to temporary and permanent injunctive relief
(without the necessity of posting a bond) to restrain the violation or
threatened violation of such obligations by Participant.

5.Term.This Agreement shall terminate upon the earliest of (i) the date of
termination of Participant’s employment by the Company if no benefits are
payable under the Plan, (ii) the date the Company satisfies its obligation, if
any, to make payments and provide benefits to Participant pursuant to the Plan,
(iii) the date on which the Participant’s participation in the Plan is
terminated in accordance with Section 2 of the Plan, and (iv) the termination of
the Plan in accordance with Section 8(l) of the Plan prior to the date
Participant terminates employment with the Company.  Notwithstanding the
foregoing, Participant’s obligations under Section 4 shall survive the terms of
the Plan and this Agreement.

3

 

--------------------------------------------------------------------------------

6.Protected Disclosures.  

a.Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement prohibits Participant from confidentially or otherwise communicating
or filing a charge or complaint with, participating in an investigation by, or
giving truthful testimony, statements, or other disclosures to, a governmental
agency or regulatory entity (including without limitation communication directly
with the U.S. Securities and Exchange Commission about a possible securities law
violation), in each case without receiving prior authorization from or having to
disclose such conduct to the Company, or if properly subpoenaed or otherwise
legally required to do so.  This Agreement also does not prohibit Participant
from receiving an award (if any) under applicable law for providing truthful
information to a governmental agency or regulatory entity.

b.U.S. federal law provides that an individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that is made (1) in confidence to a Federal, State, or local
government official (either directly or indirectly) or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law; or
(2) in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  Nothing in this Agreement limits or otherwise
affects any such rights or creates liability for any such protected conduct.  An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual—(A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.

7.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

8.Adequacy of Consideration.  Participant acknowledges and agrees that
Participant’s participation in the Plan and the Severance Benefits to which
Participant may be eligible under the Plan is good and valuable consideration
for being subject to the terms of the Plan and this Agreement, including the
restrictive covenants contemplated in Section 4.

9.Assignment.  This Agreement is for the benefit of and enforceable by the
Company and its Affiliates, and may be assigned to any Affiliate or any person
or entity which, whether by merger, purchase, or otherwise, acquires all or
substantially all of the assets, stock or business of the Company or of any
discrete portion thereof.  Any such assignment shall not constitute a
termination of Participant’s employment for purposes of this
Agreement.  Participant may not assign this Agreement.

10.Judicial Modification; Severability; Governing Law. If any provision of this
Agreement is found by a court of competent jurisdiction to be unenforceable,
such provision shall be deemed modified and so enforced to the fullest extent
possible.  If a court of competent jurisdiction determines that any provision of
this Agreement cannot be made enforceable, it shall be severed without affecting
the validity or enforceability of any other provision of this Agreement

4

 

--------------------------------------------------------------------------------

or the Plan, and all other provisions shall remain in full force and
effect.  This Agreement is governed by the law of the state in which Participant
is employed, without regard to its choice of law rules.  

11.Waiver.  A waiver of any right is not enforceable unless in a signed writing,
and shall not waive the same or any other right at any other time.  

12.Complete Agreement. This Agreement and the Plan constitute the complete
agreement between Participant and the Company or any of its Affiliates
concerning the subject matter therein and they supersede and replace in its
entirety any prior written or oral understandings entered into between the
Participant and the Participant or any of its Affiliates, provided, however,
that subject to Section 6 above, nothing in this Agreement shall limit or
release Participant from any other obligation regarding confidentiality,
intellectual or other property, or post-employment competitive activities that
Participant has or may have to the Company or any of its Affiliates.  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the ___ day
of ___________, 20[•].

 

MID-CON ENERGY GP, LLC

 

By:

Name:Title:

 

PARTICIPANT

 

 



242680869

 

Name:



 

5

 